Citation Nr: 0318415	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-01 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active service from February 1970 
to February 1972.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
determination of the Vocational Rehabilitation and Counseling 
Division (VR&C) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, denied the veteran entitlement to participate 
in a vocational rehabilitation program.  The veteran 
disagreed with that determination later that same month, 
December 2001, and the RO issued a statement of the case 
(SOC) in January 2002.  A timely substantive appeal was 
submitted in March 2002.

At his January 2003 hearing before the Board and in a 
subsequent written submission, the veteran has referred to 
the issue of retroactive benefits due to an incorrect 
apportionment.  This matter is referred to the RO for action 
deemed appropriate.


REMAND

A veteran or serviceperson is entitled to a program of 
rehabilitation services under 38 U.S.C. Chapter 31 if the 
veteran has a service-connected disability of 20 percent or 
more and is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102 (West 
2002); 38 C.F.R. § 21.40 (2002).  However, entitlement to 
rehabilitation services is not automatic.  Achievement of a 
vocational goal must be "reasonably feasible."  The term 
"reasonably feasible" means that the effects of the 
veteran's disability (service and nonservice-connected), when 
considered in relation to the veteran's circumstances, do not 
prevent the veteran from successfully pursuing a vocational 
rehabilitation program and becoming gainfully employed in an 
occupation consistent with the veteran's abilities, 
aptitudes, and interests.  

In this case, the RO properly evaluated the veteran, 
following his application for rehabilitation service, to 
determine whether achievement of a vocational goal was 
reasonable feasible.  The RO determined, based on the report 
of a vocational rehabilitation counselor, that based on the 
veteran's service-connected disability, a 100 percent 
evaluation for schizophrenia since 1979, together with other 
factors, including other service-connected disabilities and 
other non-service-connected disorders, including diabetes, 
together with the veteran's recent incarceration for 11 
years, which the veteran stated had cured him of his 
substance abuse, a vocational goal was not reasonably 
feasible.  The RO so notified the veteran, who has provided 
evidence and statements disagreeing with this decision.

During the pendency of this appeal, there was a significant 
change in the law governing veterans' benefits 
determinations.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VR&C has not notified the veteran of the enactment of the 
VCAA and has not advised him as to his responsibility to 
identify or submit evidence, and has not advised the veteran 
of VA's duty to assist him in obtaining evidence.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  Under the 
circumstances, despite the RO's adherence to the governing 
statutes and regulations and despite the delay in the case, 
the Board must remand the claim.  Id.; see also Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Under the circumstances described above, the appeal is 
REMANDED for the following action:

1.  The RO should advise the veteran of 
the enactment of the VCAA, advise the 
veteran of his responsibilities under the 
Act, and of VA's duties and 
responsibilities under the Act.  The RO 
should advise the veteran of the evidence 
needed to substantiate the claim that a 
vocational goal is reasonably feasible, 
and of the period of time within which he 
may timely submit or identify evidence 
which might substantiate his claim.

2.  The RO should afford the veteran the 
opportunity to identify any VA facility 
at which he has been treated since the 
February 2001 vocational evaluation.  The 
RO should obtain any identified VA 
clinical records. 

The RO should ask the veteran to identify 
any non-VA treatment since February 2001 
and should obtain the identified records.  

3.  The RO should afford the veteran an 
opportunity to submit or identify 
alternative types of evidence to show 
that vocational rehabilitation is 
feasible, including statements from 
former or present employers, supervisors, 
co-workers, or acquaintances, written 
opinions from physicians or other health 
care providers, and the like.

4.  After the development above has been 
completed, the RO should determine 
whether additional development is 
warranted.  The RO should determine 
whether additional vocational 
rehabilitation assessment is needed to 
adjudicate the claim.  If so, the RO 
should afford the veteran another 
examination.  

5.  Once all development has been 
completed, the RO should readjudicate the 
veteran's claim of vocational 
rehabilitation feasibility, consistent 
with the VCAA.  If any decision remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


